Citation Nr: 0700572	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for foot fungus of the 
left foot as secondary to cold injury residuals of the feet.

2.  Entitlement to service connection for arthritis of the 
feet as secondary to cold injury residuals of the feet.

3.  Entitlement to service connection for diabetes mellitus 
as secondary to cold injury residuals of the feet.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for cold 
injury residuals of the feet.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection athlete's 
foot of the right foot.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to December 1954.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a statement received in February 2001, the veteran stated 
that his Dallas, Texas VA Medical Center (VAMC) treatment 
records for the period from January 1996 to February 2001 
contained relevant evidence with regard to his claimed cold 
injury residuals of the feet.  Further review of the record 
shows that the veteran has received treatment at the Dallas 
VAMC since at least 1982.  These records cited by the veteran 
are not associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records may have 
bearing on the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Hence, they must be obtained.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, but was not notified of the 
criteria for establishing a disability rating or effective 
date of award.  Since the case is being remanded anyway, 
there is the opportunity to correct these notice 
deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the criteria for 
establishing a disability rating in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain clarification 
from the veteran whether he received 
treatment at the Dallas VAMC prior to 
January 1982.  Any VA medical records 
identified by the veteran which are not 
already of record should be secured and 
associated with the claims files.  
Specific among these should be VA 
clinical records from January 1982 to 
January 2002, and from December 2004 to 
the present.

3.  The RO should then review the 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
further review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


